Title: From George Washington to Arthur St. Clair, 1 October 1780
From: Washington, George
To: St. Clair, Arthur


                  
                     Sir
                      1 October 1780
                  
                  You will repair forthwith to West Point and take the Command of
                     that Post and its dependencies, till further orders The Troops under your
                     command will consist of the Pennsylvania Division Colo. Meig’s and Livingstons
                     regiments of Continental Troops and a body of Massachusetts and New Hampshire
                     Militia—The inclosed is a copy of the instructions left for the commanding
                     Officer which you will please to observe. Unless you should think it necessary
                     for the immediate security of the Post to draw the first Pennsylvania Brigade
                     nearer West Point, I should wish it to remain somewhere in its present
                     position, as it may then at the same time serve the purpose of reinforcing the
                     main Army in case of a movement against it—but on the first appearance of the
                     Enemy coming in force up the River, that Brigade should have previous orders to
                     march to your succour.
                  Orders have been given in the case last mentioned for the Posts
                     at Verplanks and Stoney Points to be evacuated with all the Cannon and stores,
                     and the Garrison added to that at West Point; but I would not wish this step to
                     be precipitated, as in case of an attempt to surprise you these Posts will not
                     only be useful to give the alarm but they will probably in all cases gain you
                     time, as the Enemy would hardly venture to pass them with transports full of
                     Troops—The baggage and extra stores may be sent off at the first aspect of a
                     serious movement but the Troops should not evacuate till the Enemy are in a
                     situation to invest the Posts.
                  Dobb’s ferry may also serve you as an out Post; but care must be
                     taken to distinguish the firing against a single Vessel passing from that
                     against a number, which will of course be more continued.
                  Great vigilance should be used in patroling on the East side of
                     the River, as it will otherwise be easy for the Enemy to land a body of men
                     below and surprise Verplanks.
                  I must intreat your particular care of the Boats on the River—to
                     keep them in repair and as much as possible collected—All those at King’s ferry
                     more than are wanted for the necessary service of the communication should be
                     removed up the River—A part of the Militia at Verplanks and Stoney Points may
                     also be drawn to the main Garrison.
                  
                     Go: Washingon
                     
                  
               